DISSENT MCKEIG, Justice (dissenting). Juanel Anthony Mikulak was convicted of an offense requiring predatory-offender registration under Minn. Stat. § 243.166, subd. 5(a) (2016). He admits that he signed several notices informing him of his obligation to register with local law enforcement within 24 hours of leaving his primary residence without a new primary address. See id,, subd. 3a. And he concedes that he failed to fulfill this obligation. The majority nonetheless holds that Mikulak may withdraw his plea of-guilty to “knowingly violating]” the registration requirement, id., subd. 5(a), because he claims that he did not recall his responsibility under the law at the time of the offense. The majority’s .decision essentially means that a predatory offender has no responsibility -to reference registration requirements before moving, and can avoid them altogether through forgetfulness. Because the court’s interpretation of the phrase “knowingly violates,” both here and in its previous decision in State v. Watkins, 840 N.W.2d 21, 29-31 (Minn. 2013), is contrary to the Legislature’s intent as well as longstanding co'mmon law, I respectfully dissent. I. I agree with the majority that we have already interpreted the phrase “knowingly violates” in Watkins, 840 N.W.2d at 29-31. But, like Justice Page, I believe that the court’s interpretation was erroneous. See id. at 31-33 (Page, J., dissenting).1 In Watkins, we held that “the phrase ‘knowingly violates this subdivision’ ... requirefs] the defendant to perceive directly” that his actions violated the statute. Id. at 29. We recognized that “[generally, a mistake of the law is not a defense.” Id. at 30. But we relied on our decision in State v. Jacobson, 697 N.W.2d 610 (Minn. 2005), to hold that the phrase “knowingly violates” requires an intent to violate the statute, and thus allows for a mistake-of-law defense. Watkins, 840 N.W.2d at 30. The court’s reliance on Jacobson was misguided, Jacobson involved a conspiracy offense, which requires proof of 'a “conscious and intentional purpose to break the law.” 697 N.W.2d at 616 (quoting State v. Kuhnau, 622 N.W.2d 552, 556 (Minn. 2001)). Thus, the mens rea element at issue in Jacobson made crystal clear -that a defendant must intend to break the law; indeed, the essence of conspiracy is plan-: ning for the commission of a crime. Id, at 615 (stating that “conspiracy -occurs when one conspires with another to commit a crime” (citation. and internal . quotation marks omitted)). By contrast, the language at issue both here and in Watkins—“knowingly violates”—does not clearly require a defendant to intend to break the law. A reasonable person could just as easily conclude that the plain language of these statutes requires only that the defendant knowingly perform- the act or omission that violates the law. And,- reading the predatory-offender-registration statute at issue here in light of (1) the legislative purpose for it and the surrounding provisions within it, (2) the definition of “know” in analogous criminal chapters, and (3) longstanding common-law interpretations of the terms “know” and “knowingly violates,” this becomes the only reasonable conclusion. A., The plain language of the predatory-offender-registration statute and its enabling act establishes the Legislature’s intent to hold the offender accountable for knowing and following the registration requirements. “Our objective . in statutory interpretation is to effectuate the intent of the legislature, reading the statute as a whole.” In re Reichmann Land & Cattle, LLP, 867 N.W,2d 502, 509 (Minn. 2015) (citation and internal quotation marks omitted). In enacting the predatory-offender-registration statute, the Legislature expressed its intent to “requir[e] certain convicted sex and kidnapping offenders to report a current address to [their] probation officer following release from prison.” Act of June 1, 1991, ch. 285, 1991 Minn. Laws 1324, 1324. The current statute also references the “public safety objectives of this section.” Minn. Stat. § 243.166, subd. 3a(f)(2). Thus, the intent of the Legislature was to place a duty upon predatory offenders to report their location to law enforcement-to protect public safety. • The statute is long and complex, providing for different registration and timing requirements under various circumstances. See generally Minn. Stat. § 243,166. To ensure that offenders understand their responsibilities, the statute ’requires" the court to “tell the person of the duty to register under this section” and to have them “read and sign a form stating that the duty of the person to register under this section-has been explained.” Id., subd. 2. The Legislature then penalizes “[a] person required to register under this section who .knowingly violates any of its provisions.” Id., subd. 5a. > The majority’s contention that the phrase “knowingly violates” requires , the offender to intend to violate the law, and that an offender may therefore claim ignorance of the law as an «excuse, is inconsistent -with the Legislature’s1 public-safety purpose and renders the notice requirements of the statute meaningless. Under the majority’s interpretation, the statute’s requirements that the district court inform the offender of his personal duty and have him sign an acknowledgement of it ultimately fails to protect public safety as intended, because the offender may simply let his duty slip from his mind forever and avoid .any penalty. Such a, result is unreasonable and cannot have been intended by the Legislature. Rather, examining the penalty -provision in subdivision 5a. alongside the Legislature’s purpose and the surrounding provisions, a reasonable person would conclude that the Legislature -intended “knowingly violates” to refer to an offender’s knowledge that he has done the act or omission that violates the registration requirements.2  B. The Legislature’s definition of “know” in an analogous criminal chapter also supports my interpretation of “knowingly violates.” The predatory-offender-registration statute does not define the term “knowingly.” But the Legislature has defined forms of the- word “know”—which, it explains, is a form of criminal intent—for purposes of the criminal code. Minn. Stat. § 609.02, subd. 9 (2016). There is no reason for us to assume that the Legislature intends “knowingly” to have an entirely different meaning in chapter 243. Section 609.02, subdivision 9 defines “know” as requiring “only that the actor believes that the specified fact exists.” Id, subd. 9(2) (emphasis added). The majority argues that this language supports its interpretation because the “specified fact” in the predatory-offender-registration statute is the violation of the law. But later in this statutory provision, the Legislature made clear that “[c]riminal intent does not require proof of knowledge of the existence ... of the statute under which the actor is prosecuted or the scope or meaning of the terms used in that statute.” Id, subd. 9(5) (emphasis added). Accordingly, the Legislature has expressed its intent that the word “know,” when used in the context of criminal intent, does not require the defendant to know that he is violating the law. Instead, it requires only that the defendant know that he is committing the act which constitutes the violation. The majority argues that Minn. Stat. § 609.02, subd. 9(5), is “specifically limited to the criminal code.” Supra at 604 n.5. This is incorrect. The provisions of chapter 609 apply to all crimes created by statute. Minn. Stat. § 609.015 (2016). Minnesota Statutes § 609.02 thus applies to the criminal penalties established by Minn. Stat. § 234.166, subd. 5.3  C. Finally, the interpretation of “knowingly violates” that I propose here is supported by longstanding common law, as Justice Page recognized in his Watkins dissent, 840 N.W.2d at 32-33 (Page, J., dissenting). “[TJhis court has long followed the presumption that statutory enactments are consistent with common law doctrines.” State by Beaulieu v. City of Mounds View, 518 N.W.2d 567, 570 (Minn. 1994). The common law makes two principles clear: (1) ignorance of the law is not a defense absent a statute requiring a specific intent to violate the law, and (2) the phrase “knowingly violates” does not carry a specific intent to violate the law absent a legislative statement to the contrary. As we recognized in Watkins, it is well-established that “a mistake of the law is not a defense” unless “the elements of the offense require an intent to violate a statute.” 840 N.W.2d at 30. We have also recognized that a “general-intent crime only requires proof that the defendant intended to do the physical act forbidden, without proof that [she] meant to or knew that [she] would violate the law or cause a particular result.” State v. Dorn, 887 N.W.2d 826, 830 (Minn. 2016) (alterations in original) (citations and internal quotation marks omitted); see, e.g., id. at 830-31 (holding that a statute requiring the “intentional infliction” of bodily harm requires only the “general intent to do the act that results in bodily harm”). But in Watkins, we incorrectly determined that “knowingly violates” goes beyond general intent, instead requiring a specific intent to violate a statute. 840 N.W.2d at 30. The United States Supreme Court has explained that “‘knowledge’ corresponds loosely with the concept of general intent,” and thus a requirement that a defendant “knowingly” commit a crime is satisfied if the defendant knew that he engaged in the act that violated the law, absent evidence of contrary legislative intent. United States v. Bailey, 444 U.S. 394, 405, 408, 100 S.Ct. 624, 62 L.Ed.2d 575 (1980). Consistent with this principle, the Court has held that a statute punishing one who “knowingly violates” a regulation does not “abandon[ ] the general rule” that “ignorance of the law is no defense.” United States v. Int’l Minerals & Chem. Corp., 402 U.S. 558, 562-63, 91 S.Ct. 1697, 29 L.Ed.2d 178 (1971). In International Minerals, the Court examined legislative history showing that Congress considered removing the word “knowingly,” but nonetheless “decline[d] to attribute to Congress the inaccurate view that that Act requires proof of knowledge of the law, as well as the facts.” Id. More recently, the Court has affirmed that “the term ‘knowingly’ does not necessarily have any reference to a culpable state of mind or to knowledge of the law,” but rather “the knowledge requisite to knowing violation of a statute is factual knowledge.” Bryan v. United States, 524 U.S. 184, 192, 118 S.Ct. 1939, 141 L.Ed.2d 197 (1998) (emphasis added) (citation and internal quotation marks omitted). The common law establishes that forms of the word “know,” and specifically the phrase “knowingly violates,” generally do not require a specific intent to violate the law. Here, the Legislature has done nothing to indicate its intent to override this longstanding principle. Thus, the common-law presumption that “a mistake of the law is not a defense,” Watkins, 840 N.W.2d at 30, must be upheld. See State by Beaulieu, 518 N.W.2d at 570 (“If a statutory enactment is to abrogate common law, the abrogation must be by express wording or necessary implication”). II. The majority’s interpretation of the phrase “knowingly violates” defies the Legislature’s intent, allowing predatory offenders such as Mikulak to escape liability through ignorance of registration duties for which they pledged responsibility, and ultimately compromising public safety. Accordingly, I respectfully dissent.  . I recognize that "stare decisis directs that we adhere to former decisions in order that there might be stability in the law,” Oanes v. Allstate Ins. Co., 617 N.W.2d 401, 406 (Minn. 2000). Buti "stare decisis does not bind us to unsound principles." Id. Rather, "[t]he mere fact that an error has been committed is no reason or even apology for repeating it, much less[] for perpetuating it.” Id. (citation and internal quotation marks omitted). Because I believe an error was committed in our previous interpretation of the phrase "knowingly violates,” I suggest that we refrain from perpetuating it here,   . At the very least, even assuming that "knowingly violates” requires specific knowledge that one is violating the registration statute as the majority contends, a reasonable person reading the statute as a whole would find that this knowledge requirement is intended to be fulfilled by the notice provisions in subdivision 2. Thus, a defendant only unknowingly violates the statute if the court fails to inform a defendant of his or her registration requirements. -   . Many statutes outside of chapter 609 reference Minn. Stat. § 609.02 as well. See, e.g., Minn. Stat. § 181 A. 12 (2016) (using same definition of "substantial bodily harm”); Minn. Stat. § 241.272 (2016) (using same definition of "probation.”); Minn. Stat. § 245C.02 (2016) (using same definition of "conviction”); Minn. Stat. § 347.50 (2016) (using same definitions of "substantial bodily harm” and "great bodily harm”).